Mr. Chief Justice Waite
delivered the opinion of the court.
We think the only question in this case was settled by the Supreme Court of Missouri in Smith v. County of Clark, 54 Mo. 59, where it was held on a petition for rehearing, after the case had been once decided, p. 81, that “whether the corporation had a legal existence or not when the subscription wp,s made, is a question that cannot be raised in a collateral proceeding.” In this case, as in that, the corporation “did exist as a matter of fact, and was in the exercise of all its chartered franchises when the *655subscription was made and the bonds' issued.” That casef like this, was a suit upon coupons for interest attached to bonds issued-by the county in payment for its subscription to the capital stock of a railroad corporation, and the point made was, “that the charter of the company had ceased before the company was organized.” That, the court said, was “a question between the State and the company,” and gave judgment against the county. We had occasion to consider the- same question in County of Macon v. Shores, 97 U. S. 272, 276, and held the same way.
Mr. S. H. Boyd, Mr. A. D. Matthews and Mr. B. L.. Brush for plaintiff in error.
Mr. Joseph Shippen for defendant in error. ■

Judgment affirmed.